DETAILED ACTION

Claim Objections
Claims 4, 6 and 11-13 are objected to because of the following informalities:  
Referring to claims 4 and 11-13, term “a plurality of the protruding parts” lacks antecedent basis, because preceding claims defines “the protruding part” not “the protruding parts”.
Suggestion: use “a plurality of protruding parts including the protruding part” to correct it.
  Appropriate correction is required.

Referring to claim 6, term “wherein the protruding part is arranged in a zigzag manner” is unclear or indefinite.
Plural protruding parts are required in order to have protruding parts are arranged in a zigzag manner. Based on specification and drawing the protruding parts 40 are arranged in a zigzag manner on the side wall part 23 (see paragraph 00389). 
Therefore, claim 6 is unclear.
Suggestion: use “a plurality of protruding parts including the protruding part are arranged in a zigzag manner”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-16 are rejected under 35 U.S.C. 102(a)(1) as being antecepated by Atsushi et al. (WO2015016056, hereinafter Atsushi).

Referring to claim 1, Atsushi discloses a wire exterior body (40, figures 7-8) to be attached to an outer periphery of a wire (one of wires of 30, the wire harness 30 is configured by bundling a plurality of electric wires), 
the wire exterior body being formed by bending a resin sheet (the protector 40 is a member formed by bending the hollow plate member 10 which made of resin, see paragraphs 0019,0057, and 0110), 
the wire exterior body comprising a plurality of wall parts extending along an extending direction of the wire (wall parts 42 and 46 along 30), and forming an accommodating part for accommodating the wire (accommodating portion by 42 and 46 accommodating the wire of 30), 
wherein at least one wall part of the plurality of wall parts has a protruding part protruding from the at least one wall part (one of 46a from 46). 
 
Referring to claim 2, Atsushi discloses the wire exterior body according to claim 1, wherein the protruding part protrudes in a specific direction with respect to the extending direction of the wire at a position of the protruding part (see a specific direction with respect to the extending direction of the wire of 30 in figure 7 of Atsushi).

Referring to claim 3, Atsushi discloses the wire exterior body according to claim 1, wherein the specific direction is a vertical direction (see a specific direction is a vertical direction in figure 7 of Atsushi). 

Referring to claim 4, Atsushi discloses the wire exterior body according to claim 1, wherein a plurality of the protruding parts are provided at predetermined intervals along the extending direction of the wire at an edge portion of the at least one wall part along the extending direction of the wire (see 46a in figure 7 of Atsushi). 

Referring to claim 5, Atsushi discloses the wire exterior body according to claim 1, wherein the protruding part is provided on a first edge portion, along the extending direction of the wire, of the at least one wall part, and on a second edge portion along the extending direction of the wire, the second edge portion facing the first edge portion (see 46a on two edges of two wall portion along 30 wherein the two edge portions facing each other in figure 8 of Atsushi). 

Referring to claim 11, Atsushi discloses an exterior-covered wire harness comprising: a wire harness (30); and the wire exterior body according to claim 1, wherein the wire exterior body is attached to an outer periphery of the wire harness (20 attached to 30).  

Referring to claim 12, Atsushi discloses the wire exterior body according to claim 2, wherein a plurality of the protruding parts are provided at predetermined intervals along the extending direction of the wire at an edge portion of the at least one wall part along the extending direction of the wire (see 46a in figure 7 of Atsushi).

Referring to claim 13, Atsushi discloses the wire exterior body according to claim 3, wherein a plurality of the protruding parts are provided at predetermined intervals along the extending direction of the wire at an edge portion of the at least one wall part along the extending direction of the wire (see 46a in figure 7 of Atsushi).

Referring to claim 14, Atsushi discloses the wire exterior body according to claim 2, wherein the protruding part is provided on a first edge portion, along the extending direction of the wire, of the at least one wall part, and on a second edge portion along the extending direction of the wire, the second edge portion facing the first edge portion (see 46a on two edges of two wall portion along 30 wherein the two edge portions facing each other in figure 8 of Atsushi).

Referring to claim 15, Atsushi discloses the wire exterior body according to claim 3, wherein the protruding part is provided on a first edge portion, along the extending direction of the wire, of the at least one wall part, and on a second edge portion along the extending direction of the wire, the second edge portion facing the first  (see 46a on two edges of two wall portion along 30 wherein the two edge portions facing each other in figure 8 of Atsushi).

Referring to claim 16, Atsushi discloses the wire exterior body according to claim 4, wherein the protruding part is provided on a first edge portion, along the extending direction of the wire, of the at least one wall part, and on a second edge portion along the extending direction of the wire, the second edge portion facing the first edge portion (see 46a on two edges of two wall portion along 30 wherein the two edge portions facing each other in figure 8 of Atsushi). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi in view of Masahito et al. (JP2013042720A, hereinafter Masahito).


Referring to claim 6, Atsushi discloses the wire exterior body according to claim 4, but fails to disclose wherein a plurality of protruding parts including the protruding part are arranged in a zigzag manner.

Masahito discloses wherein a plurality of protruding parts including the protruding part are arranged in a zigzag manner (see projections 12 in figures 1 of Masahito).

It would have been obvious design choice to a person of the ordinary skill in the art before the effective filing date of the claimed invention to have the wire exterior body of Atsushi to have different shapes projections as taught by Masahito to removably engage or disengage the projections.

Referring to claim 7, Atsushi discloses the wire exterior body according to claim 4, but fails to disclose wherein a tip end portion of the protruding part is narrower in width compared with a base portion of the protruding part.

Masahito discloses wherein a tip end portion of the protruding part is narrower in width compared with a base portion of the protruding part (see projections 12 in figures 4-6 of Masahito).

It would have been obvious design choice  to a person of the ordinary skill in the art before the effective filing date of the claimed invention to have the wire exterior 

Referring to claim 8, Atsushi discloses the wire exterior body according to claim 4, but fails to disclose wherein a shape of the protruding part in a protruding direction is a triangular shape, a trapezoidal shape, a rectangular shape, or a quadrangular shape in which at least a part of corners is formed in a rounded corner shape.

Masahito discloses wherein a shape of the protruding part in a protruding direction is a triangular shape, a trapezoidal shape, a rectangular shape, or a quadrangular shape in which at least a part of corners is formed in a rounded corner shape. (see projections 12 in figures 4-5 of Masahito).

It would have been obvious design choice to a person of the ordinary skill in the art before the effective filing date of the claimed invention to have the wire exterior body of Atsushi to have different shapes projections as taught by Masahito to removably engage or disengage the projections and protect user from body cut by having rounded corner.

Claims 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi in view of Feng et al. (CN203098735, hereinafter Feng).

Referring to claims 9 and 17-20, Atsushi discloses the wire exterior body, but fails to disclose wherein a tip end portion of the protruding part is in a wave shape.

Feng discloses wherein a tip end portion of the protruding part is in a wave shape (see edge of one of projection 12 in figures 1 of Feng).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to have the wire exterior body of Atsushi to have projection edge as taught by Feng in order to capable of adequately locking wire.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Atsushi in view of Lausser et al. (DE102017105427, hereinafter Lausser).


Referring to claim 10, Atsushi discloses the wire exterior body according to claim 4, but fails to disclose wherein the protruding part is arranged at an interval ranging from 3 cm to 20 cm along the extending direction of the wire.

Lausser discloses wherein the protruding part is arranged at an interval ranging from 3 cm to 20 cm along the extending direction of the wire (see projections 12 in figures 1 of Lausser).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to have the wire exterior body of Atsushi to have space between projections as taught by Lausser in order to removably locking and unlocking the adjacent walls.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847